DETAILED ACTION
1.	The Amendment filed 12/16/2020 has been entered. Claims 2-8 in the application remain pending and are currently being examined. Claims 2-4 & 6-7 were amended. Claim 1 was cancelled. Claim 8 is new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 09/21/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 09/14/2020 is being considered by the examiner.

Claim Objections
5.	Claim 8 is objected to because of the following informalities: end of line 7 recites “dehumdifiying” which is misspelled and should recite “dehumidifying”.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-7 are withdrawn per cancellation of claim 1.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Okano et al. (US 2002/0040575 A1) of claims 1-2 are withdrawn per cancellation of claim 1 and Applicants arguments being persuasive.

8.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Okano et al. (US 2002/0040575 A1) and Chongho (WO 2013/021817 A1) of claims 3-7 are withdrawn per cancellation of claim 1 and Applicants arguments being persuasive.

Claim Rejections - 35 USC § 112
9.	Claims 2-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 8, lines 7-8 recites “adsorption/desorption type dehumdifiying device”. This phrase renders the claim indefinite because it was unclear what "type" the claim was intended to convey, thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(b). For examination purposes, examiner is interpreting “adsorption/desorption type dehumdifiying device” as “adsorption/desorption dehumidifying device”. To correct this problem, amend claim 8 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 8, line 9 recites “each rotor portion”, wherein line 9 previously recites “a plurality of rotor portions”, thus it is unclear whether each rotor portion is referencing the plurality of rotor portions or additional rotor portions. For examination 
Claims 2-7 are rejected at least based on their dependency from claim 8.

Claim Rejections - 35 USC § 102
10.	Claims 2 & 8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Taikisha (JP H05-31417) (cited in 07/13/2020 IDS) hereinafter Taikisha.
As regards to claim 8, Taikisha discloses drying facility for promoting the evaporation of liquid content present in an undried paint coating on a painting object in a treating booth B ([0001]; fig 1-3; clm 1), comprising:
the treating booth B ([0023]-[0024]; fig 1-3; clm 1);
a heating device 5 that feeds heated air to the treating booth B ([0003]; [0007]; [0023]-[0026]; [0029]-[0031]; [0035]; [0038]-[0040]; fig 1-3; clm 1); and 
a dehumidifying device 18 that feeds dehumidified air to the treating booth B,
wherein the dehumidifying device 18 is an adsorption/desorption dehumidifying device ([0029]) comprising an air-permeable adsorption rotor 18a carrying an adsorptive agent (implicit of adsorption/desorption dehumidifying), the rotor 18a having a plurality of rotor portions (zone a & zone b, see [0029]) along a rotational direction of the rotor 18a, each of the rotor portions (zone a & zone b, see [0029]) being brought, in alternation in association with rotation of the rotor 18a, to an adsorption area (zone a, see [0029]) through which dehumidification-subject air is caused to flow and a desorption area 
wherein a dehumidification forward passage 7, 12, guides air withdrawn from the treating booth B as dehumidification-subject air to the adsorption area (zone a, see [0029]) and a dehumidification return passage 8, 13, 16, 17, guides air from the adsorption area (zone a, see [0029]) to the treating booth B ([0003]; [0007]; [0011]-[0012]; [0014]; [0017]; [0021]; [0023]-[0026]; [0029]-[0035]; [0038]-[0040]; fig 1-3; clm 1),
wherein a desorption heat pump (i.e. the dehumidified air, as in the instant application) heats desorbing air (see [0029]-[0035]) to be flown through the desorption area (zone b, see [0029]) utilizing dehumidified air as a heat sink, the dehumidified air having flown through the adsorption area (zone a, see [0029]) and sent to the dehumidification return passage 8, 13, 16, 17 ([0003]; [0007]; [0011]-[0012]; [0014]; [0017]; [0021]; [0023]-[0026]; [0029]-[0035]; [0040]-[0043]; fig 1-3; clm 1), and
wherein a sensible-heat heat exchanger 3, 10, is configured to cool the dehumidification-subject air present in the dehumidification forward passage 7, 12, through a heat exchange reaction with dehumidified air present in the dehumidification return passage 8, 13, 16, 17, the dehumidified air having been cooled via absorption of its heat by the desorption heat pump (i.e. the dehumidified air, as in the instant application, see [0029]-[0035])) ([0003]; [0007]; [0011]-[0012]; [0014]; [0017]; [0021]; [0023]-[0026]; [0029]-[0035]; [0040]-[0043]; fig 1-3; clm 1).
As regards to claim 2, Taikisha discloses drying facility ([0001]; fig 1-3; clm 1), wherein at a location upstream of the sensible-heat heat exchanger 3, 10, in the 

Claim Rejections - 35 USC § 103
11.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taikisha as applied to claims 1-2 above, and further in view of Chongho (WO 2013/021817 A1) (cited in 07/13/2020 IDS) hereinafter Chongho. 
As regards to claims 3 & 5, Taikisha discloses drying facility ([0001]; fig 1-3; clm 1), wherein the dehumidification-subject air in the dehumidification forward passage 7, 12, is cooled by the sensible-heat heat exchanger 3, 10, through a heat exchange reaction with ambient air OA2 ([0004]-[0006]; [0027]-[0028]; [0036]; [0039]; [0044]; fig 1-3; clm 1), however Taikisha does not disclose an aft-stage cooler is provided for cooling the dehumidification-subject air.
	Chongho discloses an air treatment apparatus that dehumidifies and cools outside air (pg 1; fig 1-6) comprising a second sensible heat exchanging means for performing sensible heat exchange between one humidified air and the other dehumidified air to cool the other air (pg 1-2; fig 1-6). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include an aft-stage cooler is provided for cooling the dehumidification-subject air in the apparatus of Taikisha, because Chongho teaches the use of a second sensible heat exchanging means for performing sensible heat exchange between one humidified air and the other 
As regards to claims 4 & 6-7, Taikisha discloses drying facility ([0001]; fig 1-3; clm 1), and the dehumidification forward passage 7, 12, is to be connected to the adsorption area (zone a, see [0029]) and the dehumidification return passage 8, 13, 16, 17, is extended from the adsorption area (zone a, see [0029]) ([0003]; [0007]; [0011]-[0012]; [0014]; [0017]; [0021]; [0023]-[0026]; [0029]-[0035]; [0040]-[0043]; fig 1-3; clm 1), however Taikisha does not disclose a heating forward passage for guiding the air withdrawn to the heating means and a heating return passage for guiding the heated air heated by the heating means, the dehumidification forward passage branched from the heating forward passage to be connected to the adsorption zone and the dehumidification return passage is extended from the adsorption zone to be connected to the heating return passage.
	Chongho discloses an air treatment apparatus that dehumidifies and cools outside air (pg 1; fig 1-6) comprising a heating forward passage for guiding the air withdrawn to the heating means and a heating return passage for guiding the heated air heated by the heating means, the dehumidification forward passage branched from the heating forward passage to be connected to the adsorption zone and the dehumidification return passage is extended from the adsorption zone to be connected to the heating return passage (pg 3-14; fig 1 & 4-6; clm 1). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a heating forward passage for guiding the air withdrawn to the heating means and a heating .

Response to Arguments
12.	Applicant's arguments filed 12/16/2020 have been fully considered but are rendered moot because the arguments do not apply to any of the references/combination of references being used in the current rejection.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717